Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-11-2008

Rohn v. Beard
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4833




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Rohn v. Beard" (2008). 2008 Decisions. Paper 1458.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1458


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-140                                                       NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 07-4833
                                  ________________

                              JAMOD-KHALIL ROHN,
                                                               Appellant

                                            v.

     JEFFREY BEARD, in his individual and official capacities as Secretary of the
Department of Corrections; HARRY WILSON, in his individual and official capacities as
  Superintendent of SCI Fayette; EDWARD MANCHAS, in his individual and official
 capacities as Captain: Head of Security; MARIANNE HAMMAKER, in her individual
   and official capacities as Notary Public of SCI Fayette; CAROL A. SCIRE, in her
    individual and official capacities as Grievance Coordinator of SCI Fayette; DAN
 BURNS, in his individual and official capacities as Major of the quards of SCI Fayette;
  DANIEL E. HOOPER, in his individual and official capacities as Lieutenant of SCI
 Fayette; MIKE OPPMAN, in his individual and official capacities as Business Manager
  of SCI Fayette; JAMES REED, in his individual and official capacities as Grievance
                               Coordinator of SCI Fayette
                      ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                              (D.C. Civ. No. 07-cv-00783)
                      District Judge: Honorable David S. Cercone
                    _______________________________________

Submitted for Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                     Under Third Circuit LAR 27.4 and IOP 10.6
                                  February 22, 2008

              Before: AMBRO, FUENTES and JORDAN, Circuit Judges


                               (Filed: March 11, 2008 )
                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       This is an appeal from the District Court’s dismissal of Jamod-Khalil Rohn’s civil

rights complaint. For the following reasons, we will dismiss this appeal. See 28 U.S.C. §

1915(e)(2)(B)(ii).

       On June 8, 2007, Appellant, an inmate at State Correctional Institution-Fayette,

initiated a pro se civil rights action under 42 U.S.C. § 1983. Rohn alleged that in July

2005, prison officials seized legal materials from his cell. Rohn previously brought the

same claim in District Court, which granted the defendant’s motion for summary

judgment due to Rohn’s failure to exhaust his administrative remedies. See Rohn v.

Beard, 2007 WL 709324 (W.D. Pa. Mar. 2, 2007). In this case, Rohn argued that he

properly exhausted the claim through the prison grievance processes by filing an

administrative appeal. The District Court dismissed Appellant’s complaint for failure to

state a claim.

       Our standard of review of the District Court’s dismissal under Rule 12(b)(6) is

plenary. Atkinson v. LaFayette College, 460 F.3d 447, 451 (3d Cir. 2006). Plenary

review requires us to accept as true all allegations in the complaint and all reasonable

inferences that can be drawn therefrom, and view them in the light most favorable to the

plaintiff. See Evancho v. Fisher, 423 F.3d 347, 350 (3d Cir. 2005). Under 28 U.S.C.

                                              2
§ 1915(e)(2)(B)(ii), we must dismiss an appeal if it fails to state a claim on which relief

may be granted.

       The Prison Reform Litigation Act (PLRA) requires that a prisoner exhaust any

available administrative remedies before bringing a § 1983 suit in federal court. See 42

U.S.C. § 1997e(a). We have previously held that the exhaustion requirement of the

PLRA includes a procedural default component. See Spruill v. Gillis, 372 F.3d 218, 222

(3d Cir. 2004). If Rohn has failed to exhaust all remedies and he has no further processes

available in the prison system because of, for example, an untimely administrative appeal,

his claim would be barred in federal court. Id. at 227-230.

       According to Rohn’s own filings, he submitted his first grievance on July 25,

2005. Rohn did not file an intermediate appeal until February 7, 2007, at which time his

appeal was dismissed as untimely and non-compliant with prison policy. On March 20,

Rohn’s request for appeal to final review was dismissed because of his untimely

intermediate appeal. Thus, Rohn has failed to successfully avail himself of the prison’s

administrative grievance procedure. See Booth v. Churner, 206 F.3d 289, 293 n.2 (3d

Cir. 2000) (outlining the grievance review process). Therefore, the District Court

properly dismissed his claims as procedurally defaulted.

       In sum, because Rohn’s appeal lacks arguable legal merit, we will dismiss it

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).




                                              3